DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 01/03/2020. As directed by the amendment: claims 3, 5 – 7, 9, 11, 13 – 16 and 17 have been amended.  Thus, claims 1 – 18 are presently pending in this application.
Allowable Subject Matter
Claims 1 – 18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious a method for removing a lens from an eye, wherein the eye contains a cataractous lens, the method comprising the steps of providing gas-filled microbeads injected into the eye, using ultrasound energy to cause the cavitation within the microbeads which causes the fragmenting of the lens material, and then further aspirating the fragmented lens material from the eye.
The closest piece of prior art, Fawzi (US 20180021557 A1), discloses a method of using microbubbles in ocular diagnostics and therapies, wherein the microbubbles have a coating (shell) and filled with a gas (paragraph [0022]); the method comprising the steps of injecting the microbubbles into the eye, and using ultrasound energy to cause the cavitation of the microbubbles for the fragmentation of tissue (paragraph [0022]). However, Fawzi does not disclose the step of aspirating the tissue from the 
The second closest piece of prior art, Davis (US 5213569), teaches a method of removing a cataract lens from the eye using a phacoemulsification needle, wherein the device provides ultrasound energy to cause bubbles of gas within the eye to implode and break up the cataractous lens tissue. However, Davis does not disclose wherein the microbubbles are microbeads or microbubbles with a shell, nor does Davis teach injection of the microbubbles into the eye. 
It would not have been obvious to one of ordinary skill in the art to combine the device / procedure of Fawzi to treat a cataract as taught by Davis, because the procedure of Fawzi does not aspirate the fragmented tissue, as the tissue is treated with drugs within the cavitated bubbles. If the device / procedure of Fawzi were to be used to treat a cataract, the fragmented tissue would need to be aspirated, as the tissue would not be able to be filtered out through the blood stream the same way the cancerous tissue would. Furthermore, Davis provides no motivation nor a reason of obviousness to use the device / procedure of Fawzi in cataracts surgery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771